86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin POTTER;  Marguerite C. Potter, Plaintiffs-Appellants,v.SCOTTSDALE INSURANCE COMPANY;  Stephanie E. Moore,Defendants-Appellees,andCrestwood Golf Club, Incorporated;  Crestwood Partnership;John Boyd;  Walter Bryant;  Dale Bryant;  George SpruceMcCain;  Claude McCain;  Jack Dickey;  Dickey Company;James Mosteller, III;  Kelly Cannon;  McCain FinancialGroup, Incorporated;  South Carolina National Bank;  WilliamBerry;  South Carolina Department of Health andEnvironmental Control;  Michael Chappell;  James S.Williamson, Jr., Defendants.Kevin POTTER;  Marguerite C. Potter, Plaintiffs-Appellants,v.SOUTH CAROLINA NATIONAL BANK;  William Berry, Defendants-Appellees,andCrestwood Golf Club, Incorporated;  Crestwood Partnership;John Boyd;  Walter Bryant;  Dale Bryant;  George SpruceMccain;  Claude Mccain;  Jack Dickey;  Dickey Company;James Mosteller, III;  Kelly Cannon;  Mccain FinancialGroup, Incorporated;  Scottsdale Insurance Company;Stephanie E. Moore;  South Carolina Department of Health andEnvironmental Control;  Michael Chappell;  James S.Williamson, Jr., Defendants.
Nos. 95-3039, 95-3200.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 16, 1996.Decided:  May 24, 1996.

Appeals from the United States District Court for the District of South Carolina, at Orangeburg.   Cameron McGowan Currie, District Judge.  (CA-94-2047-5-22-BC)
D.S.C.
DISMISSED.
Kevin Potter, Marguerite C. Potter, Appellants Pro Se.  Mark Wester McKnight, Charleston, South Carolina;  Stanley Harold McGuffin, Sr., SINKLER & BOYD, P.A., Columbia, South Carolina, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's orders discussing some, but not all, defendants in Appellants' civil action.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.